     Case 5:20-cv-00605-TJH-AFM Document 57 Filed 06/01/20 Page 1 of 7 Page ID #:821



 1

 2

 3

 4

 5

 6

 7

 8                    United States District Court
 9                    Central District of California
10                         Western Division
11

12     KELVIN HERNANDEZ ROMAN, et al.,                    ED CV 20-00768 TJH (PVCx)
13                         Petitioners-Plaintiffs,
                                                              Scheduling Order
14           v.
15     CHAD F. WOLF, et al.,
16                         Defendants-Respondents.
17

18          The Court has considered the evidence and arguments presented in favor of and
19    against Petitioners’ petition for a writ of habeas corpus.
20          While the petition sets forth significant legal issues, there are significant
21    disparities in the facts as set forth by the parties. Because the record does not
22    conclusively establish that Petitioners are not entitled to habeas relief under 28 U.S.C.
23    § 2241, Petitioners are entitled to an evidentiary hearing on their petition.          See
24    Anderson v. United States, 898 F.2d 751, 753 (1990). The Court will combine the
25    evidentiary hearing on Petitioners’ petition for a writ of habeas corpus with a court trial
26    on Petitioners’ claims for injunctive and declaratory relief.
27          Each side will be allowed 8 hours to present their case. The time limit includes
28    all aspects of the case, including opening statements, direct and cross examinations,

                                                                            Order – Page 1 of 3
     Case 5:20-cv-00605-TJH-AFM Document 57 Filed 06/01/20 Page 2 of 7 Page ID #:822



 1    arguments on objections, and closing arguments. In lieu of closing arguments, the
 2    parties may file closing briefs, of no more than 25 pages, no later than ten days after
 3    the conclusion of the evidentiary hearing and trial.
 4          The following dates are subject to change by the Court in response to the
 5    COVID-19 pandemic; at this time, it is unclear as to when the First Street Courthouse
 6    will re-open for evidentiary hearings and court trials for civil cases.
 7          July 31, 2020               Discovery Cut Off
 8          August 10, 2020             Substantive Motion Filing Deadline
 9          August 27, 2020             Motion in Limine Filing Deadline
10          September 14, 2020          Final Pretrial Conference
11          October 6, 2020             Evidentiary hearing and court trial at 10:00 a.m.
12

13          While the Ninth Circuit has not yet reached the issue, it is clear to the Court that
14    it has the inherent authority, at least in extraordinary cases, to release detainees on bail
15    during the pendency of their habeas petitions. See Mapp v. Reno, 241 F.3d 221, 226
16    (2d Cir. 2001); Landano v. Rafferty, 970 F.2d 1230, 1239 (3d Cir. 1992); Dotson v.
17    Clark, 900 F.2d 77, 79 (6th Cir. 1990); Martin v. Solem, 801 F.2d 324, 329 (8th Cir.
18    1986); Cherek v. U.S., 767 F.2d 335, 337 (7th Cir. 1985); Pfaff v. Wells, 648 F.2d
19    689, 693 (10th Cir. 1981); In re Wainwright, 518 F.2d 173, 174 (5th Cir. 1975);
20    Woodcock v. Donnelly, 470 F.2d 93, 94 (1st Cir. 1972); Baker v. Sard, 420 F.2d 1342,
21    1343 (D.C. Cir. 1969); Rivas v. Jennings, Case No. 20-cv-02731-VC (N. D. Cal. Apr.
22    29, 2020); Savino v. Souza, Case No. 20-CV-10617-WGY (D. Mass. Apr. 8, 2020);
23    Coronel v. Decker, 2020 WL1487274 (S.D.N.Y. Mar. 27, 2020); See also Land v.
24    Deeds, 878 F.2d 318, 318 (9th Cir. 1989); In re Roe, 257 F.3d 1077, 1080 (9th Cir.
25    2001); Nadarajah v. Gonzales, 443 F.3d 1069, 1084 (9th Cir. 2006); United States v.
26    McCandless, 841 F.3d 819, 822 (9th Cir. 2016); Tam v. I.N.S., 14 F. Supp. 2d 1184,
27    1192 (E.D. Cal. 1998).
28          Consequently, the Court will entertain a class-wide motion for bail. If such a

                                                                            Order – Page 2 of 3
     Case 5:20-cv-00605-TJH-AFM Document 57 Filed 06/01/20 Page 3 of 7 Page ID #:823



 1    motion is filed and granted, the Court will, thereafter, individually consider whether
 2    each class member is eligible for bail, with or without conditions of release. Before a
 3    motion for bail is filed, the Court expects the parties to meet and confer, pursuant to
 4    Local Rule 7-3, to endeavor to reach an agreement as to a briefing schedule and a
 5    proposed orderly process for the Court to consider bail for each of the class members.
 6          The Court will, also, consider motions to intervene, pursuant to Fed. R. Civ. P.
 7    24, for the limited purpose of seeking bail, by class members who have, inter alia, filed
 8    their own individual habeas petitions, which have been stayed by the Court after the
 9    certification of this no opt-out class action.     Class counsel and counsel for the
10    Government shall coordinate with counsel in those individually filed habeas cases to
11    endeavor to reach a proposed orderly process for the Court to consider bail for each of
12    the class members.
13          The Clerk of Court shall file a copy of this order in each of the related,
14    individually filed Adelanto habeas cases to give notice of the Court’s willingness to
15    entertain motions to intervene for the limited purpose of seeking bail. A list of those
16    cases is attached to this order.
17

18    IT IS SO ORDERED.
19

20    Date: June 1, 2020
21                                               __________________________________
22                                                      Terry J. Hatter, Jr.
23
                                                 Senior United States District Judge

24

25

26

27

28


                                                                          Order – Page 3 of 3
     Case 5:20-cv-00605-TJH-AFM Document 57 Filed 06/01/20 Page 4 of 7 Page ID #:824



 1                      Individually Filed Adelanto Habeas Cases
 2

 3                            Case Number           Petitioner

 4                          ED CV 20-590 TJH         Fraihat

 5                          ED CV 20-605 TJH         Castillo

 6                          ED CV 20-605 TJH         Vasquez

 7                          ED CV 20-617 TJH        Hernandez

 8                          ED CV 20-625 TJH         Munoz

 9                          ED CV 20-626 TJH         Sudney

10                          ED CV 20-627 TJH        Rodriguez

11                          ED CV 20-810 TJH         Dacoff

12                          ED CV 20-894 TJH   Hernandez Velaszquez

13                          ED CV 20-811 TJH         Salgado

14                          ED CV 20-812 TJH           Vite

15                          ED CV 20-813 TJH         Arellano

16                          ED CV 20-646 TJH         Nguyen

17                          ED CV 20-650 TJH          Bogle

18                          ED CV 20-651 TJH     Villegas Gomez

19                          ED CV 20-653 TJH          Singh

20                          ED CV 20-654 TJH        Landeros

21                          ED CV 20-655 TJH     Meraz-Hernandez

22                          ED CV 20-668 TJH          Cruz

23                          ED CV 20-686 TJH        Rodriguez

24                          ED CV 20-690 TJH         Manuel

25                          ED CV 20-700 TJH          Eyere

26                          ED CV 20-702 TJH          Lopez

                            ED CV 20-708 TJH          Lepe
27
                            ED CV 20-709 TJH         Ortuno
28


                                                                      Attachment – Page 1 of 4
     Case 5:20-cv-00605-TJH-AFM Document 57 Filed 06/01/20 Page 5 of 7 Page ID #:825



 1
                            ED CV 20-710 TJH       Ordonez
 2
                            ED CV 20-712 TJH        Arevalo
 3
                            ED CV 20-713 TJH    Yanez-Montoya
 4
                            ED CV 20-715 TJH         Bare
 5
                            ED CV 20-716 TJH       Aparacio
 6
                            ED CV 20-718 TJH        Moreno
 7
                            ED CV 20-719 TJH       Phaymany
 8
                             CV 20-3234 TJH      Beltran-Rivera
 9
                            ED CV 20-721 TJH        Sekona
10
                            ED CV 20-732 TJH    Garcia-Monarrez
11
                             CV 20-3357 TJH        Martinez
12                          ED CV 20-740 TJH      Bernardino
13                          ED CV 20-741 TJH         Sfera
14                          ED CV 20-744 TJH       Camargo
15                          ED CV 20-745 TJH         Lopez
16                          ED CV 20-751 TJH        Sanchez
17                          ED CV 20-759 TJH        Zeweldi
18                          ED CV 20-760 TJH    Legarda-Bugarin
19                          ED CV 20-762 TJH        Tablada
20                          ED CV 20-765 TJH        Fortoh

21                          ED CV 20-778 TJH        Antonio

22                          ED CV 20-779 TJH       Gonzalez

23                          ED CV 20-780 TJH         Giron

24                          ED CV 20-781 TJH         Reyes

25                          ED CV 20-782 TJH         Efrain

26                          ED CV 20-783 TJH        Lizalde

27                          ED CV 20-784 TJH       Nayaron

28                          ED CV 20-785 TJH          Pop


                                                                  Attachment – Page 2 of 4
     Case 5:20-cv-00605-TJH-AFM Document 57 Filed 06/01/20 Page 6 of 7 Page ID #:826



 1
                            ED CV 20-786 TJH       Fuentes
 2
                            ED CV 20-787 TJH      Martinez
 3
                            ED CV 20-788 TJH      Hernandez
 4
                            ED CV 20-789 TJH        Silva
 5
                            ED CV 20-791 TJH      Babatunde
 6
                            ED CV 20-794 TJH       Ramirez
 7
                            ED CV 20-796 TJH       Garcia
 8
                            ED CV 20-816 TJH       Osorio
 9
                            ED CV 20-824 TJH       Orejel
10
                            ED CV 20-828 TJH      Martinez
11
                            ED CV 20-830 TJH        Tome
12                          ED CV 20-836 TJH       Polanco
13                          ED CV 20-837 TJH       Soares
14                          ED CV 20-843 TJH       Antonic
15                          ED CV 20-846 TJH       Morales
16                          ED CV 20-849 TJH      Ogbechie
17                          ED CV 20-853 TJH       Tapete
18                          ED CV 20-855 TJH        Vega
19                          ED CV 20-856 TJH        Sikat
20                          ED CV 20-857 TJH       Gomez

21                          ED CV 20-858 TJH        Leal

22                          ED CV 20-866 TJH       Najera

23                          ED CV 20-863 TJH      Rodriguez

24                          ED CV 20-874 TJH      Martinez

25                          ED CV 20-882 TJH       Cortez

26                          ED CV 20-886 TJH       Lopez

27                          ED CV 20-903 TJH   Regalado-Gomez

28                          ED CV 20-915 TJH      Gonzalez


                                                                Attachment – Page 3 of 4
     Case 5:20-cv-00605-TJH-AFM Document 57 Filed 06/01/20 Page 7 of 7 Page ID #:827



 1
                            ED CV 20-916 TJH        Medina
 2
                            ED CV 20-918 TJH    Valenzuela Cruz
 3
                            ED CV 20-933 TJH      Delgadillo
 4
                            ED CV 20-935 TJH       Alvizures
 5
                            ED CV 20-939 TJH         Vega
 6
                            ED CV 20-943 TJH       Andrade
 7
                            ED CV 20-944 TJH        Rivera
 8
                            ED CV 20-947 TJH       Mansaray
 9
                            ED CV 20-949 TJH       Martinez
10
                            ED CV 20-953 TJH         Soto
11
                            ED CV 20-954 TJH       Penaloza
12                          ED CV 20-958 TJH       Gonzalez
13                          ED CV 20-960 TJH        Pardo
14                          ED CV 20-965 TJH      Hernandes
15                          ED CV 20-978 TJH       Sanabria
16                          ED CV 20-983 TJH       Martinez
17                          ED CV 20-998 TJH        Keleta
18                          ED CV 20-1000 TJH        Park
19                          ED CV 20-1001 TJH        Kim
20                          ED CV 20-1002 TJH        Park

21                          ED CV 20-1007 TJH      Sandoval

22                          ED CV 20-1018 TJH        Han

23                          ED CV 20-1031 TJH    Galan-Najarro

24                          ED CV 20-1072 TJH       Brooks

25                          ED CV 20-1079 TJH       Prasad

26

27

28


                                                                  Attachment – Page 4 of 4
